USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: Ub) 22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VINCENT E. LOVE,
’ Plaintiff,
-against- 1:19-CV-10522 (ALC)
MT. SINAI WEST HOSPITAL; DEVIN ORDER OF SERVICE
SULLIVAN; ANN McNICHOLAS;
LAUREN WEISS,
Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiff, who is proceeding pro se, paid the relevant fees to commence this action.

The Clerk of Court is directed to issue summonses as to Defendants Mt. Sinai West
Hospital, Devin Sullivan, Ann McNicholas, and Lauren Weiss. Plaintiff is directed to serve a
summons and the complaint on each defendant within 90 days of the issuance of the summonses.
If within those 90 days, Plaintiff has not either served the defendants or requested an extension of
time to do so, the Court may dismiss the claims against the defendants under Rules 4 and 41 of
the Federal Rules of Civil Procedure for failure to prosecute.

The Clerk of Court is also directed to mail a copy of this order to Plaintiff, together with
an information package.

SO ORDERED.

Dated: February 6, 2020 , / (Lie
New York, New York (A. Mb )—

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
